DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Specification
The abstract of the disclosure is objected to because it exceeds 150 words.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.

See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 1 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hunter et al (2004/0097806) in view of Gilboa et al (2004/0006268).
Regarding claim 1, Hunter et al disclose an endovascular navigation system, comprising: 
an elongate flexible member configured to access the venous vasculature of a patient ([0009] - elongated catheter, fig.1 – catheter 52), the elongate flexible member comprising:
an endovascular electrogram lead disposed at a distal end of the elongate flexible member and configured to sense an endovascular electrogram signal of the venous vasculature of the patient ([0013] – at least one electrode is provided at or near the distal end of the catheter for sensing internal cardiac electrogram (EGM) signals); and
a first wireless interface configured to wirelessly transmit the endovascular electrogram signal to a processor ([0015] – digitized signals are provided via a data bus to a control system, preferably embodied as a computer; [0042] - the catheter may employ a wireless communications channel as opposed to being coupled directly to the navigation probe interface 50);
the processor is configured to receive the endovascular electrogram signal from the elongate flexible member, the processor being configured to determine, based at least in part on the endovascular electrogram signal, that the position of the distal end of the elongate flexible member is within a predetermined structure (target tissue site) within the venous vasculature of the patient ([0016] – a sensed EGM signal may be used in conjunction with location sensor data to establish and verify the location of the distal end of the catheter); and
a display configured to display, in response to the determination that the position of the distal end of the elongate flexible member is within the predetermined structure (target tissue 
wherein the visual indication is different from the endovascular electrogram signal of the venous vasculature of the patient ([0016] – superimposed as an icon).
Hunter et al disclose wireless communications ([0042] - the catheter may employ a wireless communications channel as opposed to being coupled directly to the navigation probe interface 50), but fail to explicitly the processor comprising a second wireless interface.
However, Gilboa et al teach in the same medical field of endeavor, the processor comprising a second wireless interface configured to wirelessly receive the endovascular electrogram signal from the elongate flexible member ([0229] – computer 50 receives all the data, via wires 51 (although wireless communication is also applicable).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the wireless communications of Hunter et al with the processor comprising a second wireless interface of Gilboa et al as it would provide a simple substitution of one known element (wired connection) for another (wireless connection) to obtain predictable results (communication of signals from one structure to another).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCHELLE DEANNA TURCHEN whose telephone number is (571)270-7104. The examiner can normally be reached Mon - Fri 6:30-2:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROCHELLE D TURCHEN/             Primary Examiner, Art Unit 3793